COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Haley and Petty
Argued at Alexandria, Virginia


BRIAN WILLIAM PATTON
                                                                MEMORANDUM OPINION* BY
v.      Record No. 0704-06-4                                     JUDGE WILLIAM G. PETTY
                                                                     AUGUST 7, 2007
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                   John E. Kloch, Judge

                  Jonathan Shapiro for appellant.

                  Craig Stallard, Assistant Attorney General (Robert F. McDonnell,
                  Attorney General; Denise C. Anderson, Assistant Attorney General,
                  on brief), for appellee.


        Appellant, Brian William Patton, was convicted by a jury of possession of cocaine with

intent to distribute, in violation of Code § 18.2-248; conspiracy to possess with intent to distribute

cocaine, in violation of Code §§ 18.2-248 & 18.2-22; and transportation of one ounce or more of

cocaine into the Commonwealth with intent to sell and distribute, in violation of Code

§ 18.2-248.01. On appeal, Patton challenges the trial court’s denial of his motion to suppress

evidence and its refusal to exclude evidence of wire transfers. We disagree with Patton and affirm

the judgment of the trial court.

                                           I. BACKGROUND

        On appeal, we view the evidence in the light most favorable to the Commonwealth, the

party prevailing below, and grant to it all reasonable inferences fairly deducible from the evidence.

Ragland v. Commonwealth, 16 Va. App. 913, 915, 434 S.E.2d 675, 676-77 (1993). “That principle

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
requires us to ‘discard the evidence’ of the appellant which conflicts, either directly or inferentially,

with the evidence presented by the appellee at trial.” Congdon v. Congdon, 40 Va. App. 255, 258,

578 S.E.2d 833, 835 (2003) (quoting Wactor v. Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d

160, 162 (2002)). So viewed, the evidence establishes the following.

                     Packages Shipped from Colombia and Trinidad and Tobago

                                           February Package

        On February 11, 2005, United States Customs agents intercepted a package being processed

at the Federal Express hub office in Memphis, Tennessee. The package was addressed to Brian

Patton, 8280 Greensboro Drive, McLean, Virginia. According to Scott Solecki, one of the customs

agents who intercepted the package, the package came from Colombia, a known source country for

cocaine. After a K-9 dog indicated that there were narcotics in the package, Agent Solecki opened

the box and discovered that the auto parts in the package had cocaine secreted inside of them. After

the package was transported to the Washington, D.C. area Office of Immigration and Customs

Enforcement (ICE), a number of agents participated in an attempted controlled delivery of the

package.

        The location, 8280 Greensboro Drive, is a large multi-story professional building. The

agents could not locate a listing for “Brian Patton” in the office building, despite attempting to find

a mailing office and contacting the building management office. Following the unsuccessful

controlled delivery attempt, the agents returned the package to ICE’s seized property vault. During

February 2005, appellant Brian Patton worked for Communique Conferencing, Inc., located at 8280

Greensboro Drive in McLean, Virginia.

                                            March Package

        On March 15, 2005, customs agents intercepted two more packages in Miami, Florida.

These packages were addressed to Joseph Patrick, 5800 Quantrell Avenue, Apartment 1001,

                                                  -2-
Alexandria, Virginia, and came from Trinidad and Tobago – another known source country for

cocaine. Following routine screening for packages entering the United States, customs agents

discovered that these packages contained a total of approximately one pound of cocaine hidden

within the cardboard lining of each box

       The Miami facility sent the packages to the Washington, D.C. ICE office. Following their

arrival in the D.C. area, an ICE officer delivered the packages to Sergeant Benjamin George, the

sergeant in charge of the narcotics section of the Alexandria Police Department. Sergeant George

contacted Inspector Tony Gooden of the United States Postal Service to make immediate

arrangements for a controlled delivery of the two boxes because of his concern that the controlled

delivery proceed quickly so that the addressee would not become suspicious that something had

gone wrong with his expected drug shipment.

                                          Search Warrant

       Detective Christopher Flood, another member of the Alexandria Police Department

assigned to this case, prepared an affidavit for a search warrant of 5800 Quantrell Avenue,

Apartment 1001. Detective Flood’s affidavit stated, in pertinent part:

               On March 16, 2005, your affiant received information from [ICE],
               that two boxes had been intercepted by U.S. Customs agents in
               Miami, Florida, that arrived from Trinidad & Tobago. [An ICE
               agent] advised your affiant that U.S. Customs recognizes Trinidad
               & Tobago as a source country for cocaine. The boxes had been
               x-rayed and probed and it was discovered that approximately ½
               pound of powder cocaine was concealed in the cardboard lining of
               each box. The powder cocaine was field-tested positive by U.S.
               Customs agents in Miami. The two boxes were sent by a Randy
               Sookoo of 28 Montoe Street, Claxton, Trinidad & Tobago, and
               were addressed to a Joseph Patrick at 5800 Quantrell Avenue,
               apartment #1001, Alexandria, Virginia, 22312. . . . 5800 Quantrell
               Avenue, apartment #1001, Alexandria, Virginia is a private
               residence that is located in a high crime area.

       Detective Flood obtained a search warrant based on this affidavit. The search warrant

authorized a search for “[c]ocaine, any paraphernalia related to the sale or use of cocaine, any
                                                -3-
records, documents or electronic storage devices related to the sale or use of cocaine, and any

monies or proceeds from the sale of cocaine.” Members of the Alexandria Police Department

did not do any other investigation or surveillance prior to receiving the search warrant.

                                         Controlled Delivery

       On March 17, Sergeant George, Inspector Gooden, and a number of Alexandria Police

Department detectives made a controlled delivery of the packages. Inspector Gooden dressed as a

United States Postal Service letter carrier and delivered the parcels to 5800 Quantrell Avenue,

Apartment 1001, while the others observed the delivery from various locations within the building.

When Inspector Gooden knocked on the apartment door, an individual Inspector Gooden later

identified as Patton answered the door. Inspector Gooden identified this individual as Patton.

Patton accepted delivery of both packages, signing the name of the addressee, Joseph Patrick, for

both. Patton set the packages inside the apartment, and Inspector Gooden walked away.

       After the delivery was complete, Detective Salas observed someone in the hallway and

followed that person down the hallway towards the elevator. Detective Salas identified the person

he followed as Patton. Detective Salas, who was wearing Alexandria police raid attire that

identified him as a police officer, approached Patton and verbally identified himself as an officer. In

reply to Detective Salas’ questions, Patton stated that he had been visiting a friend in the apartment

next to Apartment 1001 and that his friend was no longer there to verify his visit. Patton also denied

having a key to Apartment 1001. Detective Salas asked for Patton’s identification, and, as Patton

was retrieving it, Sergeant George came toward them and identified Patton as the individual who

had accepted delivery of the packages. At that point, Detective Salas took Patton into custody.1




       1
          Detective Salas also searched Patton and discovered what appeared to be a burned
cigarette inside a plastic bag in Patton’s pants pocket. Later, it was discovered that Patton had
cocaine residue in his pants pocket.
                                                 -4-
                                   Execution of Search Warrant

       The police officers executed the warrant following the conclusion of the controlled

delivery and Patton’s arrest. After knocking on the door and announcing their presence,

Sergeant George ordered a forced entry in order to preserve officer safety and to prevent the

destruction of evidence. Detective Flood noticed that the packages were still sitting immediately

inside the door and were still sealed. During the search, the police found cocaine in a kitchen

cabinet. The police also found various documents throughout the apartment, many of which they

seized, although Detective Flood testified that they did not take every document in the apartment.

                                     Wire Transfer Evidence

       Among the documents found in the apartment were various wire transfer documents,

indicating that Patton wired money by Western Union between March 1, 2002 and January 26,

2004. The Commonwealth subpoenaed records from Stacey Anderson, the manager of subpoena

operations for Western Union Financial Services. As the custodian of the records, Anderson

testified regarding those documents. Patton sent wire transfers to Trinidad and Tobago on February

7, 2005; January 25, 2004; August 12, 2003; November 6, 2002; October 18, 2002; October 19,

2002; March 1, 2002; and March 2, 2002. Over three years, the total amount Patton wired to

Trinidad and Tobago was approximately $25,000. During his closing argument, the

Commonwealth’s attorney referenced the wire transfers as evidence of conspiracy.

                                          II. ANALYSIS

                                       Standard of Review

       In reviewing the denial of a motion to suppress we consider the facts in the light most

favorable to the Commonwealth. Fore v. Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729,

731 (1980). Patton bears the burden on appeal to show that the trial court committed reversible

error when it denied his motion to suppress. Id. We are bound by the trial court’s factual

                                               -5-
findings unless those findings are “plainly wrong or unsupported by the evidence.” Pyramid

Development, L.L.C. v. D & J Associates, 262 Va. 750, 753, 553 S.E.2d 725, 727 (2001).

However, we review the trial court’s application of the law de novo. Brown v. Commonwealth,

270 Va. 414, 419, 620 S.E.2d 760, 762 (2005). Furthermore, when reviewing the validity of a

warrant and its supporting affidavit, the “magistrate’s determination of probable cause should be

paid great deference by reviewing courts.” Illinois v. Gates, 462 U.S. 213, 236 (1983) (quoting

Spinelli v. United States, 393 U.S. 410, 419 (1969)) (internal quotation marks omitted). Because

of the great deference we give to the magistrate’s determination of probable cause, “‘the

resolution of doubtful or marginal cases in this area should be largely determined by the

preference to be accorded to warrants.’” Ward v. Commonwealth, 47 Va. App. 733, 744, 627

S.E.2d 520, 526 (2006) (quoting United States v. Ventresca, 380 U.S. 102, 109 (1965)).

       Patton contends that the affidavit in this case fails to establish a reasonable likelihood that

cocaine or related contraband would be found at the apartment on Quantrell Avenue and that the

evidence seized from the apartment should therefore be suppressed. He argues that no facts were

presented in the affidavit linking the premises with any current or past criminal activity or the

presence of any contraband. Instead, Patton contends, the only nexus to the apartment was the

fact that packages containing cocaine were addressed to the apartment. He further argues that

the officers exceeded the scope of the warrant in seizing pay stubs from the apartment, and also

seeks suppression of the evidence based on an alleged violation of the “knock and announce”

rule. The Commonwealth, on the other hand, contends that the affidavit provided the magistrate

with a substantial basis for finding that there was probable cause to believe that evidence of drug

dealing would be found at the apartment. We conclude that the information in the affidavit

provided sufficient probable cause to justify the issuance of the warrant and that the warrant’s

language was broad enough to include all of the items at issue in this case.

                                                -6-
                                           Probable Cause

       According to the Fourth Amendment of the United States Constitution, a search warrant

must be based upon probable cause. Massachusetts v. Upton, 466 U.S. 727, 728 (1984). In

making the probable cause determination, “[t]he task of the issuing magistrate is simply to make

a practical, common-sense decision whether, given all the circumstances set forth in the affidavit

before him, . . . there is a fair probability that contraband or evidence of a particular crime will be

found in a particular place.” Gates, 462 U.S. at 238.

       The magistrate’s probable cause determination “must be based on objective facts, and

reasonable inferences drawn from those facts.” Sowers v. Commonwealth, 49 Va. App. 588,

596, 643 S.E.2d 506, 510 (2007) (internal citations omitted). “[T]he crucial element [in the

probable cause determination] is . . . whether it is reasonable to believe that the items to be

seized will be found in the place to be searched.” Adams v. Commonwealth, 48 Va. App. 737,

750, 635 S.E.2d 20, 26 (2006). The magistrate need only have a substantial basis for this belief.

McCary v. Commonwealth, 228 Va. App. 219, 230, 321 S.E.2d 637, 643 (1984). Moreover, the

magistrate may draw reasonable inferences from the information supplied to him by an officer in

deciding whether probable cause to issue the warrant exists. Gwinn v. Commonwealth, 16

Va. App. 972, 975, 434 S.E.2d 901, 904 (1993).

       The warrant authorized a search for “[c]ocaine, any paraphernalia related to the sale or

use of cocaine, any records, documents or electronic storage devices related to the sale or use of

cocaine, and any monies or proceeds from the sale of cocaine.” The relevant facts before the

magistrate were: 1) packages containing approximately one pound of cocaine were addressed to

the apartment; 2) the packages were sent from Trinidad and Tobago, a known source country for

cocaine coming into the United States; and 3) the address was located in a high crime area of

Alexandria.

                                                 -7-
       The magistrate that issued this warrant was entitled to infer that a large quantity of

cocaine – in this case, one pound—was intended for distribution. In fact, Sergeant George stated

at the suppression hearing that this was the most cocaine he had seen delivered at one time in

Alexandria during the five years he has been supervising the vice and crime section. Moreover,

the packages were sent from a country recognized by United States Immigration and Customs

Enforcement as a source of cocaine to a high crime neighborhood in Alexandria. We conclude

that the information in the affidavit provided sufficient probable cause for the warrant to issue

because the magistrate could reasonably infer from these facts that there was a drug dealing

operation going on at the residence, thus creating probable cause for finding evidence of

unlawful drug transactions at the home, including drugs, drug paraphernalia, records, documents,

and money. See Gwinn, 16 Va. App. at 976, 434 S.E.2d at 904 (“In the case of drug dealers,

evidence of that on-going criminal activity is likely to be found where the dealer resides.”).2

                                           Scope of the Warrant

       Patton also argues that the pay stubs that were seized from the apartment were not

included in the scope of the warrant. Once again, we disagree and affirm the decision of the trial

court. The warrant in this case authorized the seizure of, inter alia, “any records, documents or

electronic storage devices related to the sale or use of cocaine.” (Emphasis added).

       “The permissible scope of a search is limited by the terms of the warrant pursuant to

which it is conducted.” Kearney v. Commonwealth, 4 Va. App. 202, 204, 355 S.E.2d 897, 898

(1987). The restriction “that warrants shall particularly describe the things to be seized makes

general searches under them impossible and prevents the seizure of one thing under a warrant




       2
         Because we conclude that the warrant was supported by probable cause, we need not
address Patton’s argument regarding the good faith exception to the warrant requirement.
                                             -8-
describing another.” Marron v. United States, 275 U.S. 192, 196 (1927).3 Logically, “[o]fficers

executing a search warrant are ‘required to interpret it,’” because they must determine whether

the things that they uncover in the search are the things that are to be seized under the warrant;

however “they are ‘not obliged to interpret [the warrant] narrowly.’” United States v. Stiver, 9

F.3d 298, 302 (3d Cir. 1993) (quoting Hessel v. O’Hearn, 977 F.2d 299, 302 (7th Cir. 1992)); see

also Strauss v. Stynchcombe, 165 S.E.2d 302, 307 (Ga. 1968) (discussing the practical need for

an officer executing a search warrant to use his or her judgment to determine what things are

subject to seizure under a particular warrant and stating, “[i]f for example, the warrant calls for

the search and seizure of intoxicating liquors . . . the executing officer may be required to

determine as a matter of fact which of several different containers found . . . contain intoxicating

liquors or which contain other beverages . . .”).

       Thus, the issue before us is whether, on these facts, the pay stubs were documents related

to the sale or use of cocaine. Simply put, we conclude that the pay stubs were within the scope

of the warrant because they constituted evidence of Patton’s legitimate income—a vitally

important piece of information that is related to the sale of cocaine and a large cocaine

distribution conspiracy, especially in light of the wire transfer documents, also seized by police

during the search, indicating that significant sums of money had been wire transferred to

Trinidad and Tobago. A police officer, familiar with the financial structure of drug dealing

operations, would reasonably know that this kind of record would be related to drug dealing.

Moreover, the pay stubs also provided a link between the cocaine that had been mailed to the




       3
         Patton did not argue that this search warrant was overbroad and failed to meet the
Fourth Amendment’s particularity requirement; rather, he argued that the “seizure of pay stubs
was well beyond the scope of the warrant and was thus illegal[,] because “[t]he only documents
authorized to be seized were only those related to the sale or use of cocaine.”
                                                -9-
apartment and the occupant of the apartment. Hence, the pay stubs were documents related to

the sale of cocaine in that they indicated the identity of the likely cocaine dealer.4

                                        Knock and Announce

       Patton’s argument that the evidence in this case should be suppressed because of a

violation of the “knock and announce” rule is without merit. In Perry v. Commonwealth, 49

Va. App. 65, 636 S.E.2d 891 (2006), we explicitly held that “the remedy for [a violation of the

knock and announce rule] is not the suppression of the evidence recovered from appellant’s

residence.” Perry, 49 Va. App. at 67, 636 S.E.2d at 893 (citing Hudson v. Michigan, 126 S. Ct.

2159, 2165 (2006)).

                                       Exclusion of Evidence

       Finally, Patton argues that the trial court erred by refusing to exclude evidence of wire

transfers that he argues were “remote and unconnected to the charges.” The wire transfer

evidence in question showed that Patton had, between March 1, 2002 and February 7, 2005,

wired approximately $25,000 to Trinidad and Tobago.

       The admissibility of evidence rests in the sound discretion of the trial court. Breeden v.

Commonwealth, 43 Va. App. 169, 184, 596 S.E.2d 563, 570 (2004). “The trial court may

consider remoteness [in determining the admissibility of evidence] but it should not withhold . . .

evidence solely on the basis of remoteness unless the expanse of time has truly obliterated all

probative value. This determination is committed to the sound discretion of the trial court” as



       4
         Patton mentions in passing on brief that the “[a]dmission of the pay stubs was a
significant error [because] [w]ithout these stubs, there was no proof that linked the defendant
with the address at Greensboro Drive, and the Commonwealth argued that that shipment helped
show the defendant’s involvement in the conspiracy to distribute cocaine.” However, the issue
Patton preserved for appeal and on which we granted an appeal was not the admissibility of the
pay stubs. Instead, it was whether the pay stubs were within the scope of the warrant. Thus, we
do not address this issue. See Rule 5A:12(c) (“Only questions presented in the petition for
appeal will be noticed by the Court of Appeals.”).
                                               - 10 -
well. Lafon v. Commonwealth, 17 Va. App. 411, 419, 438 S.E.2d 279, 284 (1993) (citing

Brown v. Commonwealth, 3 Va. App. 182, 186, 348 S.E.2d 849, 852 (1986), aff’d, 238 Va. 213,

381 S.E.2d 225 (1989)).

       The jury convicted Patton of possession of cocaine with the intent to sell, conspiracy to

distribute cocaine, and transporting cocaine into the Commonwealth with the intent to distribute

it. The events that took place on both February 10, 2005 and March 17, 2005 constituted

evidence of those crimes. The last wire transfer took place only three days before the first

package arrived in the D.C. area on February 10. Here, the wire transfer evidence is not so

remote in time as to be without probative value; nor was it speculative. Rather, evidence that

Patton sent money to Trinidad and Tobago, viewed in concert with evidence that packages

addressed to him and containing cocaine were sent from Trinidad and Tobago, was highly

probative in this case. The trial court properly allowed the jury to consider this evidence.

                                         III. CONCLUSION

       For the foregoing reasons, we affirm Patton’s convictions.

                                                                                          Affirmed.




                                               - 11 -